LESLIE, Chief Justice
(concurring).
The particular assignments above discussed, and on which the appeal is disposed of, are not to be in all respects commended, but the majority of this court has concluded that said assignments may be considered as sufficient to give this court jurisdiction to determine the questions presented. We are aware of the distinction between assignments and propositions germane thereto, as pointed out in Clarendon Land Inv. Agency Co. v. McClelland, 86 Tex. 179, 23 S.W. 576, 1100, 22 L.R.A. 105, but the language of the above assignments, taken as a whole, may, we think, be regarded as sufficient to direct the attention of the court to the errors complained of. In this view we are governed by the opinions of our Supreme Court in such cases as Thraves v. Hooser (Tex.Com.App.) 44 S.W.(2d) 916; Cammack v. Rogers, 96 Tex. 457, 73 S.W. 795; Morrison v. Neely (Tex.Com.App.) 231 S.W. 728; Chapman v. Reese (Tex.Civ.App.) 268 S.W. 967; Id., .114 Tex. 583, 278 S.W. 1114.